 



Exhibit 10.31
ABM INDUSTRIES INCORPORATED
RESTRICTED STOCK AGREEMENT
2006 EQUITY INCENTIVE PLAN
The Compensation Committee of the Board of Directors of ABM Industries
Incorporated has approved a grant to you (the “Grantee”) of shares of Restricted
Stock (“Restricted Shares”) of ABM Industries Incorporated pursuant to the ABM
Industries Incorporated 2006 Equity Incentive Plan (the “Plan”), as described
below.

         
Grantee Name:
       
 
       
Number of Shares Granted:
       
 
       
Date of Grant:
       
 
        Vesting Schedule:   50% on the second anniversary of the Grant Date;
remaining shares on the fourth anniversary of the Grant Date

Provided you continue to provide services to the Company or any Affiliate of the
Company through the applicable vesting date, the Restricted Shares will vest as
provided above. Unvested Restricted Shares may be subject to forfeiture if you
terminate employment before the vesting date, as set forth in the Plan and the
Statement of Terms and Conditions attached hereto.
Additional Terms: ¨ If this box is checked, the additional terms and conditions
set forth on Attachment 1 hereto are applicable and are incorporated herein by
reference. (No document need be attached as Attachment 1).
The Plan and the Statement of Terms and Conditions are incorporated herein by
reference. Capitalized terms not defined herein shall have the meanings ascribed
to them in the Plan or in the Statement of Terms and Conditions, as applicable.
By their signatures below, the Company and the Grantee agree that the Restricted
Shares are granted under and governed by this Restricted Share Agreement and by
the provisions of the Plan and the Statement of Terms and Conditions attached
hereto.
The Grantee acknowledges receipt of a copy of the Plan, the Statement of Terms
and Conditions and the Plan Prospectus, represents that the Grantee has
carefully read and is familiar with their provisions, and hereby accepts the
Restricted Shares subject to all of their terms and conditions. The Grantee
acknowledges that there may be adverse tax consequences upon vesting or
disposition of the Restricted Shares and that Grantee should consult a tax
adviser prior to such vesting or disposition.
Please sign your name in the space provided below on this Restricted Stock
Agreement and return an executed copy to Sandra Briggs, ABM Industries
Incorporated, 160 Pacific Ave., Ste. 222, San Francisco, CA 94111.

                          ABM INDUSTRIES INCORPORATED   GRANTEE    
 
                       
By:
                                          Henrik C. Slipsager                  
                    President & Chief Executive Officer                
Date:
          Date:            
 
                       

ATTACHMENTS:
2006 Equity Incentive Plan
Statement of Terms and Conditions
Prospectus

 